         Case 1:18-cv-01373-CJN Document 28 Filed 06/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


TENARIS S.A., TALTA-TRADING
E MARKETING SOCIEDADE UNIPESSOAL LDA,

                                         Petitioners,
                           v.                                   Case No. 1:18-cv-1373-CJN

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                        Respondent.


              RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       Respondent Bolivarian Republic of Venezuela (the “Republic”) respectfully submits this

response to the notice of supplemental authority filed by Petitioners Tenaris S.A. and Talta-

Trading E Marketing Sociedade Unipessoal LDA (together “Tenaris”), dated June 22, 2020 [Dkt.

No. 27], regarding the decision recently issued by the Honorable Christopher R. Cooper in

Tenaris S.A., et al. v. Bolivarian Republic of Venezuela (“Tenaris I”), No. 18-cv-1371-CRC,

2020 U.S. Dist. LEXIS 106397 (D.D.C. June 17, 2020).

       Both the above-captioned case and Tenaris I are actions to confirm arbitral awards

against the Republic. The Republic has not objected to confirmation of the awards in either case.

The parties nevertheless dispute the same three issues in both cases: (1) whether the judgment

confirming the award should bear post-judgment interest at the rates specified in the awards or

the federal statutory rate mandated under 28 U.S.C. § 1961; (2) whether Tenaris is entitled to

recover attorney’s fees and costs incurred in bringing its enforcement actions; and (3) whether

execution of any judgments entered on the awards should be stayed in light of the Venezuela

sanctions program, which prohibits enforcement of judgments against the Republic’s assets in

the United States.
           Case 1:18-cv-01373-CJN Document 28 Filed 06/23/20 Page 2 of 2




         Judge Cooper’s decision in Tenaris I ruled in favor of the Republic on two of these

disputed issues. Judge Cooper rejected Tenaris’s request for compound post-judgment interest

and held, instead, that the judgment on the award must bear simple interests at the federal

statutory rate mandated in 28 U.S.C. § 1961. Tenaris I, 2020 U.S. Dist. LEXIS 106397, at *6-8.

Judge Cooper also rejected Tenaris’s request to recover attorney’s fees and costs. Id. at *8.

However, Judge Cooper declined to stay execution of the judgment in Tenaris I, explaining:

“Because Petitioners will need to obtain OFAC approval before they can enforce the award,

there is no need for the Court to stay the judgment.” Id. at *10.

Dated:          Washington, D.C.                       Respectfully submitted,
                June 23, 2020

                                                       CURTIS, MALLET-PREVOST,
                                                        COLT & MOSLE LLP

                                                       By: /s/ Joseph D. Pizzurro
                                                       Joseph D. Pizzurro
                                                       (D.C. Bar No. 468922)
                                                       Kevin A. Meehan
                                                       (D.C. Bar No. 1613059)
                                                       1717 Pennsylvania Avenue, N.W.
                                                       Washington, D.C. 20006
                                                       Tel.: (202) 452-7373
                                                       Fax: (202) 452-7333
                                                       Email: jpizzurro@curtis.com
                                                       Email: kmeehan@curtis.com

                                                       Attorneys for Respondent Bolivarian
                                                       Republic of Venezuela




                                                -2-
